Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 1 of 7 PageID #: 119




                                              \'(i   kfAI'D *\i   141

    ^0%"^ X          UM Mou r°tA r&y^ov^g /Y),.                                7
    fcco/'j'^—©£     £                _ /V^Or^4-6> \ '^ lo, r J - T
    4 Q nfki!>r
     A)^ I/fcpy
             ^Wf-V-          c^-jz—
               la     IX              ^ !^ ^ ^
                                  "s             hM-P-tdzUi:
                                 M<f.„
   I ^ •V[/\/> .     die
    /\-^ y\C^J -/'/O^ I t r
                    _pa4-t
    pi-e^Sg '^TK'^w
                     ^■■'5'sAU
                                                                         .yf

                                                                                   t
            Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 2 of 7 PageID #: 120
                                          FILED
                                       IN CLERK'S OFFICE
            islamic Bookstore .ccwW®
            3918N^roRd.Ste.l_^^^ JAN fl? 2019 ^                                       Invoice# OCQQQO
B           Baltimore MD 21227-

                                 »c.F20/2018
            tel 410-675-0040fax 41
            email service@islami

 Bill To;                                                               SHIP TO:                             Media Mail
         MDC BROOKLYN                                                   MDC BROOKLYN
         Rasheedul Mowla #81365053
                                                                        Rasheedul Mowla #81365053
         PC.BOX 329002
         Brooklyn NY 11232                                              P.O. BOX 329002

                                                                        Brooklyn, NY 11232
                                                                        United States                                        $5.95



         193626                                                                             Check



 11961         Q         1      Al-Mahdi Tnjth or FlcScn?(Dr.                               $17.95                       $17.95
  Al-Mahdi Truth or Fiction?(Dr. Muhammad Ahmad bin Isma'il al Muqaddam)
9304           Q         1      80% ofQur'anicWords: Classified             30              $2.95                            $2.95
  80% ofQur'anicWords: Classified Words'List for Easy Memorization (Dr.Abdul AzizAbdul Raheem)

 Amount Due:$26.85. I'm sorry we do not accept these documents as valid forms of                       Subtotal:         $20.90
 payment Please submitthem to your facility to send a check/money order.                              Sales Tax:              $.00
                                                                                                       Shipping:             $5.95


KEY: OOS= Out ofStock for more than 8 weeks- re-order then);                                               Paid:              $.00
SO = Store Credit(which you can use on a future order, or request refund)                           Amount Diie:         $26.85
OOP = Out of Print(no longer available to us - we cannot take an order for it); NLA
= No Longer Available (with us - we cannot take an order for it);.Our email:                                 Iota Products
service@islamic-bookstore.net We are now on Corrlinks as well(BOP inmates).
FOR OFFICE USE ONLY(BELOW LINE): Staff ID # 11


0356789 1012 18
                                                                                       'O                          c   X:
                                                                                                                                     ^ 7
                                                                                             ^ <1




 1^3/3^ f^rsl                                                     VW.                                       fI               .
                7aP'                                                                                                   , - / ,v
Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 3 of 7 PageID #: 121




                          MAKTABA DAR-US-SALAM INC.
                                                                                 INVOICE.
                                  486 ATUNTIC AVE, BROOKLYN, NY 11217
                                   Tel: (718) 625-5925 Fax: (718) 625-1511
                      Email: DARUSSALAMNY@GAAAIL.COM / Website: WWW.DARUSSALAMNY.NET


                                                                                    DateriMM:
 «lame:




           Sales           Co Cash       C. Card v       C.O.D       Paid Out ^Shipped Via
 No.                            DESCRIPTION                               QJY UNIT PRICE   TOTAL PRICE

  1                                                                                         Z^jCV
  2    'VsJL          A                       /, , ^ -   .
  3
 4

  5
 6
  7

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
 29
 30
                                                                                 TAX:
          Received By;                                                          Total:     ^37-(TO
          Please make all checks payable to "Maktaba Dar-Us-Salam Inc."

                                     Thank You For Your Business!
Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 4 of 7 PageID #: 122




                           MAKTABA DAR-US-SALAM INC.
                                                                                   INVOICE
                                    486 ATLANTIC AVE, BROOKLYN, NY 11217
                                     Tel: (718) 625-5925 Fax: (718) 625-1511
                         Email: DARUSSALAMNY@GMAIL.COM / Website: WWW.DARUSSALAMNY.NET
      DARUSSALAM


P.O Number                                                                            Date:     IV
Name:_ ^           S Pg A Vn\                                 4^                                       fi-^
Address:                                                   ^f(STDVCV<^..             uiQ         II2S-L
            Sales Rep_       Co Cash       C. Card         C.O.D       Paid Out     Shipped Via.

 No.                              DESCRIPTION                               QTY UNIT PRICE    TOTAL PRICE

  1                                                                                            V2--J30
 2
           UeA'b.                                re                                             ■2> v^.-
 3
 4                                                                                             1<5-.
 5
 6
 7
 8
 9
 10
 11
 12
 13
 14
 is
 16


 18
 19
 20_

 22
 23
 24
 25
 26
 27
 is
 29
 30
                                                                                   TAX:
            Received By:                                                          Total:


            Please make all checksja^lv^levro "Maktaba Dar-Us-Salam Inc."
                                       Thank You For Your Business!
             Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 5 of 7 PageID #: 123



                                                                                                   1'^ ra.7

                               "W I                             I'—                     .

                          s         uATe: ^HTrrc!;
                                                                      ;                              I


                     X On/np cjccfA^^                           RQQ^^ of 4^0 E/J                                   yA
                                                                                                                            -Pa
                     —i                              P<g.fie^ /j^(1 r(?por                                    44yg ^
                                       Os-f^                 ■ '"jW ^Ali'^Wi'Vf qv-p4-er                         wlW l<rxl
                    ^or^ 3q
                         5' o M^A.rs'. -^ksA iWf
                                             \\Bre uj
                                                   uji'H
                                                       ll b-p
                                                          b-P                         (s) > "
                                                                               kiAala^CsU   "f                      VU!s<crfv
                                                                                                                    VU!s<crfv

                                    ^^YS fo/i'^isi^J <s^ VWg C6^^(^V6^Vev ctT 74kjl^kr A-5,'c/^rL
                    IjY^e^r Al~'                                    AsA- ^Kgihe^J^                                                       I
                           "J^ 1 ^ \c> y4s^- Sketirk €>^_J^
                 ■AaA h)'W -^t)p g.<vl op                         J CiI'irW^ ; i>iWcU k^-j-eJ ^
                 rvioo'l'As.
                 Ctx^r^Vks- /TJ
                             M Sns.n
                                  Sd!>/\ q<: 4-1^0j
                                             ■J-l^oyg-g ~50 opa^x Q-aAs^X .          i/l
                                                                                     i/? flnp yar^
                    HqM ;. n\A\-U/^.CAi.
                    Ho M
                    ^Oii   A\-Hciig^A
                                -Uciiq A                g^1- 1^ j^" oiCH Illowir^
                                           -?Tg.p^ga AquJA                1 lov<l
                                                                            1....I? N>t
                                                                                    A.y. M t^
                                                                                           A qgi.j»;.»-.                      r iA
                                                                                                                            - ?La

:~-4.'
                    ^\pep Su^iUftia r> -k) -4'qt<e L/.^           a; ^ Q/wjf -fluL.
    o
~5—cr~r
                 et\lga'.<aft(:p       ^ ni/VxrTlia.V UPar u.a^ /atwj 44\0 (_|>
                £li
7^
 C       O
M                   ^4- ^ko /VipaViOM gV-ji^g-fS iA ^VvlJg. |»r.oW5 ^                                        ore                 t   I



                    JAftv^ r^A  "skou^ 4VjP ~ kr^ok ^                                   *^"1^                                fkg/j
                     k^ pe  p j
                                   jI ^
                                                      ^         ^     r   Ti
                                                                               J>
                                                                               A                         I



                          ')\J<A- U^glAf k>                                        ilA/ahk                              e    o

                A     fci?L

                        ^—f\o\                     4q               (X^        Lmj^- c|<^'"gi                      —1        ym
                    \j{sV{\ X                              3MU,

                T. 4-fYe,|                       .j, ji,„ -Pp^Jc                    J^u>clpj! -? 5^Jy-f^                                     y
                                   Moj/iT/i' c.';r Ic ■'>g;''              i        / 1 r '              '     >        '        '
                                       ^                       I           I       -y<^7 r_(P J UI
                7-^1.4:       fflQ irlc
                                   f r ?-J "fir w kaii -^.ygr-
                 rC<3f30/)^            /AVbA^             ^ C9^k^"                           A.
                                                                                                  /y^l>      "-o5?
                    4"k^r^5.
Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 6 of 7 PageID #: 124




                                                              /                                    1
            oKa                                   M ion V-                                     \j^r
      -i^ -Peel \\ \Cc 7\                   /^iri   ?^rt                                      f^A

      ^ %>           w^'-l         P         ^DQ i^'dJ                    tfi.--.-i        -plv' '.
                       J                     '/
                 -VV-^P            luifCiPe fiA-o         ^ jfi           /or ip-jire -/kf4-
         ^                                                  i.                        >j               i-

            ^;J /id) (''v) ru-pC?
             -               'U^                    -L^      siu,-:-. U ^ X. 'kJd.A.r^
                                                             •-■ --'ta-    ■ j' ■              "       )                                                                                       '   *-

      \aj roAQ .                                                          ^                            !
                 J                                                                                         1
                                                                                                               i



                                                                                                                   1




                                                                                                                       j

                                                                                                                           i



                                                                                                                               1
                                                                                                                               1

                                                                                                                                   1




                                                                                                                                       1

                                                                                                                                       i

                                                                                                                                           1
                                                                                                                                           1


                                                                                                                                               1

                                                                                                                                                   1




                                                                                                                                                       ! ■
                                                                                                                                                       i

                                                                                                                                                       1
                                                                                                                                                           i

                                                                                                                                                           !
                                                                                                                                                               !

                                                                                                                                                                   j
                                                                                                                                                                       t




                                                                                                                                                                           i

                                                                                                                                                                           i


                                                                                                                                                                               i




                                                                                                                                                                                   1




                                                                                                                                                                                       i
                                                                                                                                                                                           !
                                                                                                                                                                                           1
                                 ■ '!'■ ■ i|'                  ' ^'V) i' "■
                                              Case 1:18-cr-00487-AMD Document 43 Filed 01/07/19 Page 7 of 7 PageID
                                                                                                                '00$#: 125
                                                  i$00
                                                                         ' ,i l ' ;;.;,'.\V '
                                                                                                           iiS $ '
                                                                                                                                                                                                                                                             ■:i8S ii
                                                                                                                                                                                                                                                                                 1®
                                                                                                                                                                                                                                                                                ■
                                                                                                     '$ . . .                               ,

               ''' ■ ■' '■'■ '■"' ' ■' ■"■ '■ ■ ■ ■' ■ ' ' '        ■ ■'■ ■ ■ ■ '■■' ■'■■' ■ ' ■ ■ ■ ■ ■ ■ ■                     ■ i 1 1 :■;,;■■. ',■■'. ' '                                                                                                                                                                 . ...^

                                                                                                                                                                                                               :'/i '




                                                                                                                                                                                                                                                                                                                               lili
                                                                                                                                                                                                                                                                                                                                                 U'3iv
                                                                                                                                                                                                                  ■■''■' ■.■'■■■■' ■'. '■■■'','■■ '■' ; /;■ '■) 1 1                          /' 'I;       ■ i'// ■ . / ■'■                       1 v '■' i'l'.^'




                                                                                                                                                                                                                                                                                                                                           : \
                                                                                                                                                                                                                                                                                                                                                   ^'/■ ' '""l
                                                                                                                                                                                                                                                                                                                                                     ■ V ;: v, (




'f''!' T' ', 1 '

 . I!;■ ■ ';,|; ■'; ■;', ■'                      I '■ ■' ■;.(■'[•' '■ .■ iV).'i ■ '/i '{jT,! ■,^ 'i, ', V'. ' :l ■ , J ■;'. ■, ■ ■                             . ', ■                                                                                                                            ! •'•,• •\' ' •\'i I,',)>•!',vi^rf   •'

                                                                                                               /sf. y'4. :,■ ;\y.y. I' ,- \ .V.' ^'; ■ v ^      ■, . ■ /




                                                                                                                                                                                       i■ ' 'r '■ • •'■ '^i'   ^I                           ■ '■ '■'■' ■■■ ■ ■')'. '■ ■ .■ ■' ■' !i ' ■ ■' ■ 'V.■/ '/ '/ '/■'. '^'. : mv,' i'.'




ililiflllls
                                                                                                                                                                                                                                                                                                          ;c




                                                                                                                                                                           ■' I ■;:,
